          Case 3:19-cr-03383-BTM Document 48 Filed 10/26/20 PageID.218 Page 1 of 7
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                   V.                               (For Offenses Committed On or After November I, 1987)
                   ROBERT BAMFORD (I)
                                                                       Case Number:         3:19-CR-03383-BTM

                                                                    Samantha A Greene
                                                                    Defendant's Attorney
USM Number                         86940-298

• -
THE DEFENDANT:
1Zi pleaded guilty to count(s)           I and 2 of the Information

0 was found guilty on count(s)
      after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                  Count
18:2252(A)(2); 18:2253 -Distribution Oflmages Of Minors Engaged In Sexually Explicit                                    I
18:2252(A)(4)(B); 18:2253 - Receipt Oflmages Of Minors Engaged In Sexually Explicit Conduct;                            2




    The defendant is sentenced as provided in pages 2 through                 7            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
0 The defendant has been found not guilty on count( s)
0 Count(s)
                 ------------- is                                         dismissed on the motion of the United States.

[Zl   Assessment: $200.00 to be paid at the rate of$25 per quarter through the Inmate Financial Responsibility Program.


[Zl   JVTA Assessment*:$ 5000 Waived.

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZl No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    October l 2 2020
                                                                    Date of Imposition of Sentence
       Case 3:19-cr-03383-BTM Document 48 Filed 10/26/20 PageID.219 Page 2 of 7
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 ROBERT BAMFORD (I)                                                   Judgment - Page 2 of 7
CASE NUMBER:               3:19-CR-03383-BTM



                                                 IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
One Hundred and Fourteen (114) months as to count l; One Hundred and Fourteen (114) months as to count 2 concurrent
to count 1 for a total of One Hundred and Fourteen (114) months~                          ~            ~
                                                                      W)~~
                                                             Hon.BXRRTED MOSKO WI z
                                                                                     11{_ @r.{tt_
                                                             UNITED STATES DISTRICT JUDGE


 •      Sentence imposed pursuant to Title 8 USC Section l 326(b).
 ll$I   The court makes the following recommendations to the Bureau of Prisons:
        That the defendant serve his sentence in Southern California to facilitate family visits.




•       The defendant is remanded to the custody of the United States Marshal.

 •      The defendant must surrender to the United States Marshal for this district:
        • at _ _ _ _ _ _ _ _ A.M.                         on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        •     as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
•       Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

        Defendant delivered on                                            to
                                                                               ---------------
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL


                                                                                               3:19-CR-03383-BTM
            Case 3:19-cr-03383-BTM Document 48 Filed 10/26/20 PageID.220 Page 3 of 7
     AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:              ROBERT BAMFORD (1)                                                            Judgment - Page 3 of7
     CASE NUMBER:            3:19-CR-03383-BTM

                                                 SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
Ten (10) years as to each count concurrently for a total of Ten (10) years.

                                             MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally ·possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
        D The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk offuture substance abuse. (check if applicable)
4.   [gjThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence ofrestitution. (check if applicable)
5.   [gjThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   [gjThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                         3:19-CR-03383-BTM
            Case 3:19-cr-03383-BTM Document 48 Filed 10/26/20 PageID.221 Page 4 of 7
 AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  ROBERT BAMFORD (I)                                                                      Judgment - Page 4 of 7
 CASE NUMBER:                3: 19-CR-03383-BTM

                                     STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's Tonduct and condition.

1. The defendant must report to the probation office in the federal j I icial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation o 1cer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant wil receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation fficer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

 10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or lasers).

 11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

 12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
     officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
     The probation officer may contact the person and confirm that the defendant notified the person about the risk.

 13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                     3:19-CR-03383-BTM
       Case 3:19-cr-03383-BTM Document 48 Filed 10/26/20 PageID.222 Page 5 of 7
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            ROBERT BAMFORD(!)                                                      Judgment - Page 5 of 7
CASE NUMBER:          3: l 9-CR-03383-BTM

                               SPECIAL CONDITIONS OF SUPERVISION

   1. Not enter the Republic of Mexico without written permission of the Court or probation officer.
   2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
   3. Not possess any narcotic drug or controlled substance without a lawful medical prescription under Federal
      Law.
   4. Participate in a program of mental health treatment as directed by the probation officer. The Court
      authorizes the release of the pre-sentence report and available psychological evaluations to the mental
      health provider, as approved by the probation officer. The defendant shall consent to the release of
      evaluations and treatment information to the probation officer and the Court by the mental health provider.
   5. Comply with all sex offender registration laws.
   6. Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any
      other electronic communications or data storage devices or media, and effects to search at any time, with
      or without a warrant, by any law enforcement or probation officer with reasonable suspicion concerning
      a violation of a condition of probation/supervised release or unlawful conduct, and otherwise in the lawful
      discharge of the officer's duties. 18 U,S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to submit to a search may
      be grounds for revocation; you must warn any other residents that the premises may be subject to searches
      pursuant to this condition.
   7. Consent to third party disclosure to any employer, potential employer, concerning any restrictions that are
      imposed by the court.
   8. Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C. § 1030(e )(I)), which
      can communicate data via modem, dedicated connections or cellular networks, .and their peripheral
      equipment, without prior approval by the court or probation officer, all of which are subject to search and
      seizure. The offender must consent to installation of monitoring software and/or hardware on any
      computer or computer-related devices owned or controlled by the offender that will enable the probation
      officer to monitor all computer use and cellular data. The offender must pay for the cost of installation of
      the computer software.
   9. Not associate with, or have any contact with, any known sex offenders unless in an approved treatment
      and/or counseling setting.
   I 0. Not have any contact, direct or indirect, either telephonically, visually, verbally or through written
        material, or through any third-party communication, with the victims or victim's family, without prior
        approval of the probation officer.
   11. Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18,
       unless in the presence of a supervising adult who is aware of the offender's deviant sexual behavior and
       nature of offense and conviction, with the exception of the offender's biological children, unless approved
       in advance by the probation officer.·                     '
   12. Not accept or commence employment or volunteer activity without prior approval of the probation officer,
       and employment should be subject to continuous review and assessment by the probation officer.
   13. Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park, public
       swimming pool, arcade, daycare center, carnival, recreation venue, library and other places primarily
       frequented by persons under the age of 18, without prior approval of the probation officer.
                                                                                           3:l 9-CR-03383-BTM
       Case 3:19-cr-03383-BTM Document 48 Filed 10/26/20 PageID.223 Page 6 of 7
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:           ROBERT BAMFORD (I)                                                     Judgment - Page 6 of 7
CASE NUMBER:         3:19-CR-03383-BTM

  14. Not possess or view any materials such as videos, magazines, photographs, computer images or other
      matter that depicts "sexually explicit conduct" involving children as defined by 18 USC § 2256(2) and/or
      "actual sexually explicit conduct" involving adults as defined by 18 USC§ 2257(h)(l), and not patronize
      any place where such materials or entertainment are the primary material or entertainment available.
  15. Complete a sex offender evaluation, which may include periodic psychological, physiological testing, and
      completion of a visual reaction time (VRT) assessment, at the direction of the court or probation officer.
      If deemed necessary by the treatment provider, the offender shall participate and successfully complete
      an approved state certified sex offender treatment program, including compliance with treatment
      requirements of the program. The Court authorizes the release of the presentence report, and available
      psychological evaluations to the treatment provider, as approved by the probation officer. The offender
      will allow reciprocal release of information between the probation officer and the treatment provider. The
      offender may also be required to contribute to the costs of services rendered in an amount to be determined
      by the probation officer, based on ability to pay. Polygraph examinations may be used following
      completion ·of the formal treatment program as directed by the probation officer in order to monitor
      adherence to the goals and objectives of treatment and as a part of the containment model.
  16. Reside in a residence approved in advance by the probation officer, and any changes in residence shall
      be pre-approved by the probation officer.
  17. Pay restitution as provided herein to be paid in installments of $250 per month.




                                                                                          3:19-CR-03383-BTM
         Case 3:19-cr-03383-BTM Document 48 Filed 10/26/20 PageID.224 Page 7 of 7
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 ROBERT BAMFORD (1)                                                          Judgment - Page 7 of 7
CASE NUMBER:               3:19-CR-03383-BTM


                                                RESTITUTION

The defendant shall pay restitution in the amount of _$""'9---'0'--"0-C-O_____ unto the United States of America.
For the benefit of victims "J.D", "Andy" and "Jessy".




             I.      Pursuant to 18 U.S.C. §2259 and 18 U.S.C. §3663A, Defendant Robert Bamford (hereinafter

    "Defendant") shall pay restitution in the amount of$9,000 as a result of Defendant's conviction for violating 18 U.S.C.

     § 2252(a)(2) and (a)(4)(B), in the amounts as set forth below:

             a.      "Andy"/Sponge Bob Series - $3,000

             b.      "Jessy"/Surfer Hair Series - $3,000

             c.       J.D., the victim of Count 2 of the Information - $3,000

             2.       Defendant shall make a bona fide effort to pay restitution in full as soon as practicable.

             3.       After considering the factors set forth in 18 U.S.C. § 3664(f)(2), the Court finds that the Defendant

     has the ability to pay the restitution as set forth in the following payment schedule:

                      a.      Within 30 days of sentencing, Defendant shall pay $1,800, which shall be paid to J.D. and

             not apportioned to the other two victims;

                      b.      Thereafter, Defendant shall pay $200 a month, for six months, which shall be paid to J.D. and

             not apportioned to the other two victims;

                      c.      Thereafter, during the period of his incarceration, Defendant shall pay restitution through the

             Inmate Financial Responsibility Program at the rate of 50% of Defendant's income, or $25.00 per quarter,

             whichever is greater, to be apportioned equally between "Andy" and "Jessy."

                      d.      Upon release from custody, Defendant shall pay restitution at the rate of at least $250 per

             month, to be apportioned equally between "Andy" and "Jessy," subject to modification upon further

             agreement of the parties, or at the recommendation of U.S. Probation based on an inability of Defendant to

             pay such amount, or by order of the Court.




                                                                                                       3:19-CR-03383-BTM
